DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-16 of U.S. Patent No. 11,308,837. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant seeks broader scope of the previously patented claims. See chart below:
Patent No. 11,308,837
Instant Application 17/711,988
See claim 1
Claim 1: A display device comprising: a data line; a pixel electrically connected to the data line; an amplifier electrically connected between an output terminal of a data driver and the data line, and a bypass switch electrically connected in parallel to the amplifier between the output terminal of the data driver and the data line. 
See claim 4
Claim 2: The display device of claim 1, wherein each of the output terminal of the data driver and an input terminal of the amplifier is electrically connected through the bypass switch to an output terminal of the amplifier when the bypass switch is turned on. 
See claims 2 and 6
Claim 3: The display device of claim 1, wherein the bypass switch is turned on in a first period and is turned off in at least a portion of a second period different from the first period, and wherein the pixel emits light in response to a first signal provided through the data line in the first period and emits no light in response to a second signal provided through the data line in the second period.
See claim 3
Claim 4: The display device of claim 3, wherein a voltage level of the second signal is in a range of about 1.5 times to about 2.5 times of a maximum voltage level of the first signal.

See claim 7
Claim 5: The display device of claim 1, further comprising:
a readout line electrically connected between a sensor and the pixel.

See claim 8
Claim 6: The display device of claim 5, wherein the pixel includes:
a first transistor including a first electrode electrically connected to a first power line, a second electrode electrically connected to a second node, and a gate electrode electrically connected to a first node; a second transistor including a first electrode electrically connected to the data line, a second electrode electrically connected to the first node, and a gate electrode electrically connected to a scan line; a third transistor including a first electrode electrically connected to a second node, a second electrode electrically connected to the readout line, and a gate electrode electrically connected to a sensing control line; a Capacitor between the first node and the second node; and a light emitting element electrically connected between the second node and a second power line.
See claim 15
Claim 7: The display device of claim 6, wherein the light emitting
element includes a first electrode, a second electrode overlapping the first electrode, and a first organic emitting layer disposed between the first electrode and the second electrode.

See claim 16
 Claim 8: The display device of claim 7, wherein the light emitting element further includes a second organic emitting layer disposed between the first organic emitting layer and the second electrode.

See claim 9
Claim 9: The display device of claim 6, wherein a frame period includes a first sub-period, a second sub-period, and a third sub- period in sequence, and wherein, in the first sub-period, a gate-on voltage is applied to the scan line, the gate-on voltage is applied to the sensing control line, a gate-off voltage is applied to the bypass switch, and an initialization voltage is applied to the readout line.
See claim 10
Claim 10: The display device of claim 9, wherein, in the second sub- period, the gate-off voltage is applied to the sensing control line.
See claim 11
Claim 11: The display device of claim 10, wherein, in the second sub-period, a node voltage of the second node is changed from a voltage level of the initialization voltage to a voltage level of a threshold voltage of the light emitting element.
See claim 12
Claim 12: The display device of claim 10, wherein, in the third sub- period, the gate-off voltage is applied to the scan line, and the gate- on voltage is applied to the sensing control line.
See claim 13
Claim 13: The display device of claim 12, wherein, in the third sub-period, the gate-on voltage is applied to the bypass switch.
See claim 14
Claim 14: The display device of claim 12, wherein, in the third sub- period, the gate-off voltage is applied to the bypass switch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622